Case 4:20-cv-00008-EKD Document 1 Filed 01/22/20 Page 1 of 3 Pageid#: 1




                                                               JAN 22 2020




                                               4:20-cv-00008
Case 4:20-cv-00008-EKD Document 1 Filed 01/22/20 Page 2 of 3 Pageid#: 2
Case 4:20-cv-00008-EKD Document 1 Filed 01/22/20 Page 3 of 3 Pageid#: 3
Case 4:20-cv-00008-EKD Document 1-1 Filed 01/22/20 Page 1 of 3 Pageid#: 4




                                                4:20-cv-00008
Case 4:20-cv-00008-EKD Document 1-1 Filed 01/22/20 Page 2 of 3 Pageid#: 5
Case 4:20-cv-00008-EKD Document 1-1 Filed 01/22/20 Page 3 of 3 Pageid#: 6
                    Case 4:20-cv-00008-EKD Document 1-2 Filed 01/22/20 Page 1 of 1 Pageid#: 7
    JS 44 (Rev. 12/12)                                                          CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein ne ither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local rules of court. This form , approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of in itiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

    I. (a) PLA I TIFFS                                                                                             DEFEN DANTS
    United States                                                                                               BERETTA , PIETRO S.P.A 950B PISTOL CAL: 22 SN:OBLITERATED
                                                                                                                AN D THREE ROUNDS OF AMMUN ITI ON

       (b) County of Residence of fi rst Listed Plaintiff                                                         County of Res idence of First Li sted Defendant
                                    (EXCEPT IN U.S. PLAINTIFF CASES)                                                                        (IN U S. PLAINTIFF CASES ONLY)
                                                                                                                  NOTE:         IN LAND CO DEMNATION CASES, USE THE LOCATION OF
                                                                                                                                THE TRACT OF LAND INVOLVED.

       (C) Attorneys {Firm Name, Address, and Telephone Number)                                                    Anorneys (![Known)
    Krista Consiglio Frith, AUSA
    310 First Street, S.W. , Room 906
    Roanoke , VA 24011 , (540)857-2250

II. BAS IS O F JURIS DI CT ION (Place an "X" in One Box Only)                                        III . C ITI ZENS HIP OF PRI NCIPA L PA RTIES (Place an                                          "X " in One Box for Plaintiff
                                                                                                              (For Diversity Cases Only)                                                     and One Box for Defendant)
Ill I U.S. Government                     D 3 Federal Question                                                                          PTF              DEF                                                  PTF       DEF
             Plaintiff                              (U S. Government Nol a Party)                        Citizen of Thi s State        D I               D I            Incorporated or Principal Place        D 4      D 4
                                                                                                                                                                          of Business In This State

D 2        U.S. Government                D 4     Diversity                                              Citizen of Another State             D 2         D         2   Incorporated and Principal Place       D 5      D 5
              Defendant                             (lnd1ca1e Citizenship of Parties in Item Ill)                                                                          of Business In Another State

                                                                                                         Citizen or Subject of a              D 3         D         3   Foreign Nation                         D 6      D 6
                                                                                                           Forei n Coun
    IV. NATURE O F SU IT (Place an                  "X" inOne Box Only)
I             CONTRACT                                           TORTS                                     FORFEITURE/PENALTY                                 BAN KRUPTCY                          OTHER STA TOTES              I

D      110 Insurance                         PERSO AL INJ URY              PERSONAL INJURY               D 625 Drug Related Seizure                 D 422 Appeal 28 USC I 58                 D   375 False Claims Act
D      120 Marine                        D   310 Airplane                D 365 Personal Injury -                 of Property 21 USC 88 I            D 423 Withdrawal                         D   400 State Reappon ionment
D      I30 Miller Act                    D   315 Airplane Product               Product Liability        Ill 690 Other                                    28 USC 157                         D   4 10 Antitrust
D      140 Negotiable Instrument                  Liability              D 367 Health Care/                                                                                                  D   430 Banks and Banking
D      150 Recovery of Overpayment       D   320 Assaul t, Libel &             Pharmaceutical                                                                              UH ~ 1-1 · 1 ·s
                                                                                                                                                                                             D   450 Commerce
            & Enforcemen t of Judgment            Slander                        Personal Injury                                                    D 820 Copyrights                         D   460 Deponation
D      15 1 Medicare Act                 D   330 Federal Employers'             Product Liability                                                   D 830 Patent                             D   470 Racketeer Influenced and
D      152 Recovery of Defaulted                  Liability              D 368 Asbestos Personal                                                    D 840 Trademark                                   Conupt Organizations
            Student Loans                D   340 Marine                         Injury Product                                                                                               D   480 Consumer Credi t
            (Excludes Veterans)          D   345 Marine Product                 Liability                             l . .&. IUlU                      '°N   , 4           y                D   490 Cable/Sat TV
D      I 53 Recovery of Overpayment               Liability               PERSONA L PROPERTY             D 710 Fair Labor Standards                 D   861 HI A ( 1395ft)                   D   850 Securities/Commodities/
            of Veteran's Benefits        D   350 Motor Ve hicle          D 3 70 Other Fraud                     Act                                 D   862 Black Lung (923)                           Exchange
D      160 Stockholders ' Suits          D   355 Motor Vehicle           D 3 7I Truth in Lending         D 720 Labor/Management                     D   863 DIWC/DIWW (405(g))               D   890 Other Statutory Actions
D      190 Other Contract                        Product Liability       D 380 Other Personal                   Relations                           D   864 SSID Title XVI                   D   891 Agricultural Acts
D      195 Contract Product Liability    D   360 Other Personal                 Propeny Damage           D 740 Railway Labor Act                    D   865 RSI (405(g))                     D   893 Environmental Matters
D      I96 Franchise                             Injury                  D 385 Property Damage           D 75 1 Family and Medical                                                           D   895 Freedom oflnformation
                                         D   362 Personal Injury -              Product Liability               Leave Act                                                                              Act
                                                 Medical Malpractice                                     D 790 Other Labor Litigation                                                        D   896 Arbitration
I          REA L PROPERTY                      CIVIL RIGHTS               PRISONER PETITIONS             D 79 I Employee Reti rement                  FEDERAL TAX SUITS                      D   899 Administrative Procedure
D     2 IO Land Condemnation             D   440 Other Civil Ri gh ts      Habeas Corpus:                       Income Security Act                 D 870 Taxes (U.S. Plaintiff                       Act/Review or Appeal of
D     220 Foreclosure                    D   441 Voting                  D 463 Alien Detainee                                                              or Defendant)                              Agency Decision
D     230 Rent Lease & Ejectment         D   442 Employment              D 5 IO Motions to Vacate                                                   D 87 1 IRS-Third Pany                    D   950 Constitutionality of
D     240 Tons to Land                   D   443 Housing/                        Sentence                                                                  26 USC 7609                                State Statutes
D     245 Ton Product Liability                Accommodations            D 530 General
D     290 All Other Real Property        D 445 Amer. w/Disabili ties -   D 535 Death Penalty                   CMMJG RATION
                                               Employment                  Other:                        D 462 Naturalization Application
                                         D 446 An1er. w/Disabilities -   D 540 Mandamus & Other          D 465 Other Immigration
                                               Other                     D 550 Civil Rights                    Actions
                                         D 448 Education                 D 555 Prison Condition
                                                                         D 560 Civil Detainee -
                                                                               Conditions of
                                                                                 Confinement

V. ORIGIN                (Place an "X"inOneBox Only)
)!{ I Origi nal               O 2 Removed from                0    3     Remanded from              0 4 Reinstated or         0 5 Transferred fro m                     0 6 Multidistrict
      Proceed ing                 State Court                            Appellate Court                Reopened                  Another District                          Litigation
                                                                                                                                      (.,pecijj,)



VI. CAUSE O F ACTION Brief description of cause:
                                               Civil Forfeiture
V il. REQ UESTE D IN  0                            CHECK IF THI S IS A CLASS ACTlO '                                                                                CHECK YES only if demanded in complaint:
      COMPLA INT:                                  UNDER RULE 23, F.R.Cv.P.                                                                                         JURY DEMAND:         0 Yes     O No
Vlll. RELATED CASE(S)
                                                 (See ms/ructions):
      IF ANY                                                             JUDGE Dillon                                                                   DOCKET NUMBER 4: 18CR00035
    DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
01 /22/2020                                                                s/ Krista Con siglio Frith
    FOR OFFI C E USE ONLY

       RECEIPT #                    AMOUNT                                       APPLYING IFP                                        JUDGE                                         MAG. JUDGE
